DETAILED ACTION

Claims 1-34 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).





Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-34 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-103 of copending Application No. 16/351,604.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art.  It is well settled that the adding or deleting an element and its function in the present Application such as “modular mobility base for a modular autonomous logistics vehicle transport vs modular autonomous cart for transporting item” and its function are an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20190287063 is directed to Methods are described that perform a dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot apparatus assembly and a dispatch server. The method begins with receiving a return operation dispatch command that includes identifier information, transport parameters, and designated pickup information for the item being replaced/returned, along with authentication information related to an authorized supplier of the item being replaced. Modular components of the bot apparatus are verified to be compatible with the dispatched logistics operation. The MAM then autonomously causes the bot apparatus to move to the designated pickup location, notifies the authorized supplier of an approaching pickup, receives supplier authorization input to permissively allow access to a payload area within the bot apparatus, monitors loading as the item being replaced is received along with return documentation, 
US-20190283240 is directed to The module has an autonomous control system programmatically adapted and configured to be operative to receive sensor data from external sensors arranged a detachable modular housing and outside sensor data from additional sensors arranged on a modular mobile base component, where the outside sensor data being received over a command and data communication interface of a modular component power and data transport bus. The control system generates steering and propulsion control output signals based on location data from a location circuitry, the sensor data from the external sensors, the outside sensor data and destination information data. The control system generates autonomous transport information to provide on selective ones of multi-element light panels and autonomous delivery information to provide on one of multi-element light panels;
US-20190286139 is directed to The assembly has an autonomous controller programmatically adapted and configured to be operative to receive information from a mobility controller (1825) through a common modular component power and data transport bus, where the received information is being base feedback sensor data. The controller receives onboard sensor data from autonomy module sensors, generates a steering control 
US-20190286152 is directed to The method (6900) involves instructing a first mobile master node by a second mobile master node to alter a power level of signal broadcast from the second mobile master node. Another node is instructed by the second mobile master node to alter the power level of the signal broadcast from another node. The signal broadcast from another node with the altered power level is identified (6945) by the second mobile master node. Direction of another node relative to the second mobile master node is determined (6950) by the second mobile master node based on the detected signal from another node with the altered power level. Another node is navigated (6955) by the second mobile master node based on the determined direction of another node relative to the second mobile master node;
Szabo et al., is directed to a Control system architecture for a remotely operated unmanned land vehicle;
Gross et al., is directed to a Autonomous Self-Assembly in Swarm-Bots;
Lembke et al., is directed to a RoboMote: Mobile autonomous hardware platform for Wireless Ad-hoc Sensor Networks;
Wang et al., is directed to a MASmote -A Mobility Node for MAS-net (Mobile Actuator Sensor Networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B